Citation Nr: 1543161	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  11-17 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

2. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to May 2008.

This matter come to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2014, the Board remanded this matter for further evidentiary development.  In January 2015, the Board issued a decision granting an initial 100 percent rating for hypothyroidism; granting an initial 20 percent rating for lumbar strain, effective back to May 10, 2008; and denying a rating in excess of 20 percent for lumbar strain for the entire appellate period.  Also, in January 2015, the Board remanded the issue of entitlement to separate ratings for neurological abnormalities of the lower extremities associated with lumbar strain, for further development.  For reasons set forth below, the Board finds there has not been substantial compliance with the January 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

As noted above, in January 2015, the Board remanded the issue of entitlement to separate ratings for neurological abnormalities of the lower extremities, associated with lumbar strain, for further development.  In the January 2015 remand, the Board directed that, after development was complete, the issue was to be adjudicated on the merits, and, if the benefits sought were not granted, the Veteran was to be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record was returned to the Board for review.  

In April 2015, the AMC issued an SSOC that only addressed the issue of "[e]ntitlement to an initial rating greater than 20 percent prior to August 21, 2014 and greater than 20 percent as of August 21, 2014, for a lumbar strain".  

By July 2015 rating decision, the Appeals Management Center (AMC), in pertinent part, granted service connection for radiculopathy of the right lower extremity and for radiculopathy of the left lower extremity, and granted 10 percent ratings for each, effective from December 5, 2013.  As the separate 10 percent disability ratings assigned for radiculopathy of the right and left lower extremities do not represent the maximum rating available, and because the separate disability ratings arise from and are elements of the Veteran's appeal for a higher rating for his lumbar strain, those issues remain in appellate status and the Board has jurisdiction of them.  AB v. Brown, 6 Vet. App. 35 (1993).  Further, because the AMC did not issue an SSOC on the issues of entitlement to higher ratings for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity, as directed in the January 2015 remand, there has not been substantial compliance with the remand and another remand is therefore warranted.  See Stegall v. West, supra.  

The issue of an increased rating or ratings for lumbar strain were decided by the Board in January 2015.

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran a supplemental statement of the case (SSOC) on the issues of entitlement to initial disability ratings in excess of 10 percent for radiculopathy of the right lower extremity and for radiculopathy of the left lower extremity, and afford her a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

						(CONTINUED ON NEXT PAGE)

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

